DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 35-49, 51, 54-60 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 35, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a cutting system, the system comprising, among other essential elements/features/steps, a main body (3) having a cavity in which the hollow cutting element (5) is rotatably received…wherein the main body (3) comprises an opening which is in fluid communication with said cavity and to which the conduit (170) is connected, wherein the hollow cutting element (5) comprises one or more openings to enable the fluid communication between the conduit (170) and the hollow cutting element (5), in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.
	The examiner wants to briefly discuss Van Snellenberg (U.S. Patent No. 3,714,681) which is the closest prior art.  Van Snellenberg, see figs 4 and 9 shows a cutting system, having a hollow cutting element [59] with a cutting edge [60], a drive unit 70 and a gas flow direction unit that applies suction through 44.  Van Snellenberg’s hollow cutting element is not within a cavity of a main body wherein the main body comprises an opening which is in fluid communication with said cavity and to which the conduit  is connected, wherein the hollow cutting element  comprises one or more openings to enable the fluid communication between the conduit and the hollow cutting element.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                      

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855